This was a motion in the cause to set aside a tax foreclosure sale and the decree confirming same. From judgment denying the motion, defendant Mozetta Scott Jeffries appealed.
It appears from the record that the tax foreclosure sale was made under order of court, and that it was had on Saturday, 27 August, 1938, and not on a Monday or during the first three days of a term of the Superior Court of said county, and that in the order of sale no other day was designated. Public Laws 1931, ch. 23.
Under authority of Bladen County v. Breece, 214 N.C. 544, the sale must be held void, and the judgment below
Reversed. *Page 186